            Case 1:20-cv-11960-RGS Document 1 Filed 10/30/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
JO A. ISRAELSON,                          )
                                          )
                   Plaintiff,             )
                                          )
v.                                        ) CIVIL ACTION NO.:
                                          )
GREYHOUND LINES, INC.,                    )
                                          )
                  Defendant.              )
__________________________________________)

                                   NOTICE OF REMOVAL

       TO:     The Chief Judge and Judges of the United States District Court for the
               District of Massachusetts

       The Defendant, Greyhound Lines, Inc. (“Greyhound”) hereby files this Notice of Removal

of the captioned action from the Suffolk Superior Court, Commonwealth of Massachusetts, to the

United States District Court for the District of Massachusetts pursuant to 28 U.S.C. §§ 1332, 1441

and 1446. In support of its Notice of Removal, Greyhound states as follows:

       1.      The underlying action is one which this Court has original jurisdiction under 28

U.S.C. § 1332 and which may be removed to this Court by Greyhound pursuant to 28 U.S.C. §

1441(a) because there is complete diversity of citizenship between the parties and the amount in

controversy exceeds $75,000.

       2.      The Plaintiff, Jo A. Israelson (“Plaintiff”) filed her Complaint in Suffolk Superior

Court in the Commonwealth of Massachusetts (C.A. No. 2084CV01697H) on July 31, 2020.
               Case 1:20-cv-11960-RGS Document 1 Filed 10/30/20 Page 2 of 4



          3.        The Plaintiff served Greyhound with a Summons and copy of the Complaint on

October 8, 2020. A copy of the Summons, Complaint and Tracking Order are attached hereto as

Exhibit A.

          4.        On or about Wednesday, October 28, 2020, Greyhound filed its Answer to the

Plaintiff’s Complaint. Nevertheless, upon information and belief, no further proceedings have

been had in the Civil Action.

          5.        Removal is timely because Greyhound has filed this Notice of Removal within

thirty (30) days of service of the Summons and Complaint. See U.S.C. § 1446(b).

          6.        The Plaintiff avers in the Complaint that he resides in Union Bridge, Maryland. See

Exhibit A (“Complaint”) at ¶ 1.

          7.        Greyhound is a Texas company, with a principal place of business located in Dallas,

Texas. See Exhibit B (“Texas Secretary of State Summary”); see also Exhibit A at ¶ 2. 1

          8.        Accordingly, complete diversity of citizenship exists under 28 U.S.C. § 1332.

          9.        Upon information and belief, the amount in controversy exceeds $75,000, exclusive

of interests and costs. Although Plaintiff’s Civil Action Cover Sheet states that “plaintiff believes

. . . that her damages are likely to exceed $50,000.00,” see Exhibit C (“Civil Action Cover Sheet”),

Plaintiff would not stipulate that her damages did not exceed $75,000.00 in responding to an

inquiry from undersigned counsel. See Exhibit D (“Email Exchange dated October 22, 2020”).

          10.       Federal jurisdiction exists pursuant to 28 U.S.C. § 1332 because there is complete

diversity of citizenship between the Plaintiff and Greyhound, the amount in controversy likely

exceeds $75,000.00.




1Plaintiff alleges that Greyhound is incorporated in the State of Delaware with a principal place of business in Ohio. Although
Greyhound denies this allegation given its location in Texas, for continued purposes of this Notice it is sufficient for diversity.

                                                                2
          Case 1:20-cv-11960-RGS Document 1 Filed 10/30/20 Page 3 of 4



       11.     Greyhound desires to remove this Civil Action to the District Court of the United

States for the District in which it is now pending; to-wit, the District of Massachusetts (Boston).

28 U.S.C. § 1441(a).

       12.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule D. Mass 81.1 copies of all process,

pleadings and orders received by Greyhound are attached hereto as Exhibit A.

       13.     Pursuant to 28 U.S.C. § 1446(d), Greyhound will promptly give notice of this filing

to all parties, a certified copy of this Notice will be filed with the Clerk of the Suffolk Superior

Court, Suffolk County, Massachusetts, and certified copies of all pleadings on file in said Suffolk

Superior Court will be filed with this Court.

       14.     Greyhound has good and sufficient defenses to Plaintiff’s claims in this action.

       15.     No previous application for the relief sought herein has been made to this or any

other court.

       WHEREFORE, Greyhound respectfully requests removal of the above-captioned matter

from the Suffolk County Superior Court, Commonwealth of Massachusetts, to the United States

District Court for the District of Massachusetts.

                                                The Defendant,

                                                GREYHOUND LINES, INC.,

                                                By Its Attorneys,

                                                CAMPBELL CONROY & O’NEIL, P.C.

Dated: October 30, 2020                         /s/ Brian P. Voke
                                                Brian P. Voke (BBO #544327)
                                                bvoke@campbell-trial-lawyers.com
                                                Joseph P. Mendes (BBO #691329)
                                                jmendes@campbell-trial-lawyers.com
                                                1 Constitution Wharf, Suite 310
                                                Boston, MA 02129
                                                P: (617) 241-3000

                                                    3
          Case 1:20-cv-11960-RGS Document 1 Filed 10/30/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        On October 30, 2020, I, Brian P. Voke, filed electronically and served by mail on anyone
unable to accept electronic filing the foregoing document. Notice of this filing will be sent by e-
mail to all parties by operation of the Court’s electronic filing system as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.



                                             /s/ Brian P. Voke
                                             Brian P. Voke




                                                4
